Citation Nr: 1102550	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-10 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to April 18, 2006, for the 
grant of service connection for an abdominal scar.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from February 1977 to January 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).  

In a March 2010 statement, the Veteran's attorney raised the 
issue of entitlement to an increased rating for his abdominal 
scar, currently rated as 10 percent disabling.  The issue is 
hereby referred to the RO for further development.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to an increased 
evaluation for his ventral hernia was received on December 16, 
2003.

2.  The first evidence of that the Veteran's abdominal scar was 
painful on examination is the April 18, 2006 VA examination 
report.


CONCLUSION OF LAW

The criteria for an effective date prior to April 18, 2006, for 
the award of service connection for an abdominal scar have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  A January 2004 letter satisfied the duty to 
notify provisions with respect to the underlying claim for an 
increased rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Moreover, while the Veteran was not specifically notified of 
regulations pertinent to the establishment of an effective date 
and of the disability rating, the record reflects his counsel's 
clear understanding of those regulations, to include her 
quotation of those regulations in the November 2008 notice of 
disagreement; therefore, any lack of notice in this regard has 
not prejudiced the Veteran.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
has not indicated, and the record does not contain evidence, that 
he is in receipt of disability benefits from the Social Security 
Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations had 
previously been conducted in April 2004 and April 2006; 
additional VA examinations were not required because the focus of 
the Veteran's appeal was whether an earlier effective date for 
the grant of service connection for his abdominal scar could be 
assigned based on the evidence of record.  38 C.F.R. § 3.159(c) 
(4).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The effective date of an award of benefits based on an original 
claim, a claim after final allowance or a claim for an increase 
is either (1) the date of receipt of the claim or (2) the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2010).  A "claim" is defined in the 
VA regulations as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a belief 
in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010).  An 
informal claim is "[a]ny communication or action indicating 
intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) 
(2010).

The Veteran's claim for an increased rating for his ventral 
hernia was received by the RO on December 16, 2003.  Because the 
July 2008 Board decision otherwise denying an increased rating 
also granted a separate 10 percent evaluation for his abdominal 
scar, it is considered part of the original claim for increase.  
However, there are no other documents of record, dated prior to 
the December 2003 claim, but dated after the February 1998 Board 
decision, asserting entitlement to a benefit with respect to the 
abdominal scar.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As such, 
the Board finds that the earliest claim for an abdominal scar is 
December 16, 2003, the date the claim for an increased rating for 
the ventral hernia, was received by VA.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400. 

The proper effective date is the later of the date of claim or 
the date of entitlement.  To that end, the RO concluded that 
April 18, 2006, the date of the most recent VA examination, was 
the proper effective date for grant of service connection for an 
abdominal scar.  The Board agrees, as this was the first date on 
which it was objectively documented that the Veteran's abdominal 
scar was painful on examination.  As early as July 1985, a VA 
hospital summary, found a nontender scar on physical examination.  
An April 1987 hospital summary and April 1996 and May 1996 VA 
hospital records reflect similar findings.  The April 2004 VA 
digestive conditions examination report also revealed an 
abdominal scar not found to be to be tender on examination; a 
July 2005 VA outpatient treatment record noted that the scar was 
nontender.  Accordingly, the first documented evidence that the 
Veteran's scar was painful on examination the April 18, 2006 VA 
digestive conditions examination; at which time the examiner 
noted tenderness throughout the course of the scar.  

The Veteran's counsel has argued that the Veteran's testimony at 
his August 1996 Decision Review Officer hearing constitutes 
sufficient evidence to support the assignment of an earlier 
effective date for the grant of service connection for the 
abdominal scar.  At that hearing, the Veteran testified that he 
had pain in the area of his abdominal scar, and swelling and 
bloating in his abdomen, and that the incision was both infected 
and not fully healed.  The Veteran's attorney asserts that this 
is sufficient lay evidence of an abdominal scar that is painful 
on examination, such that the date of entitlement should be the 
date of his August 1996 hearing.  

However, the Veteran's report that he experienced pain in the 
area of his abdominal scar is not the same as his having pain in 
the scar, on examination, as required by the rating criteria.  
Indeed, the Veteran is competent to report that he experienced 
pain in the area of the scar, and the Board accepts this lay 
statement as credible evidence of his subjectively-experienced 
symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, he does not have the medical training to 
determine that the pain was from the scar itself, and not from 
the reported infection, swelling or bloating, all of which he 
admitted to having, or simply from another, separate 
manifestation of the ventral hernia disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 
3.159(a) (1).  Additionally, the records dated closest to his 
August 1996 hearing, the April 1996 and May 1996 VA hospital 
records discussed above, clearly document that the scar was not 
tender on examination at that time.  Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006).  

For these reasons, the evidence of record does not support a date 
of entitlement prior to April 18, 2006.  As noted above, the date 
of claim is December 13, 2003, the date he indicated his desire 
to be considered for a higher rating for his ventral hernia 
disability.  Because the proper effective date for the assignment 
of a separate evaluation stemming from a claim for increase is 
the later of the date of claim or the date of entitlement, the 
proper effective date for the award of service connection for an 
abdominal scar is April 18, 2006, the date of entitlement.  38 
C.F.R. § 3.400.  

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and an effective date prior to April 18, 
2006, for the grant of service connection for an abdominal scar 
is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).





ORDER

An effective date prior to April 18, 2006, for the grant of 
service connection for an abdominal scar is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


